Citation Nr: 1524300	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Whether R. R. is entitled to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel





INTRODUCTION

The Veteran had active service with the Philippine Scouts from January 1929 to June 1946.  He died in January 2011.  The appellant is the Veteran's surviving spouse.  She has claimed that her adopted daughter, R. R., is the Veteran's helpless child.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The matter was reconsidered and confirmed in a July 2012 rating decision following receipt of additional evidence.

The Virtual VA paperless claims processing system includes documents that are duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and the appellant adopted their daughter, R. R., in May 2001.  R. R. was born on October [redacted], 1992 and turned 18 in October 2010.

For VA purposes, the term child includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2014); Dobson v. Brown, 4 Vet. App. 443 (1993).

Prior to reaching her 18th birthday, the evidence, including statements from R. R.'s attending physician, showed that she was diagnosed with end stage renal disease in December 2008, at the age of 16.  Her physician indicated that she had been receiving dialysis at a private hospital twice per week since that time.  See July 2011 and July 2012 statements from A. C., M.D.

In an October 2011 statement, the principal at St. Nicholas Academy of Castillejos, Inc., reported that R. R. had graduated on March 24, 2009, at the age of 16.  He noted that she had frequent absences from December 2008 until graduation due to her illness.

In a March 2011 statement in connection with a previous claim for basic eligibility to Dependents' Educational Assistance, the appellant stated that she would submit a school attendance form after R. R. enrolled as a full-time college student in the next term.  However, in an August 2011 statement, the appellant reported that R. R. was not enrolled as a full-time college student due to her medical condition.

In July 2012, R. R.'s private attending physician stated, "Due to the prohibitive cost of the dialysis and her maintenance medication, [R. R.] is incapable [of] self support[.]  [S]he is seeking financial assistance for her to be able to sustain her dialysis requirements and medications[.]"

Principal factors to be considered in determining whether the child is entitled to recognition as helpless include: 

(1) Whether a child is earning his or her own support.  Holding gainful employment is prima facie evidence that the child is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, will not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support will be considered.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356 (2014). 

A remand is necessary in this case for further development.  Specifically, the record is unclear as to whether R. R. was earning her own support and/or holding gainful support at the time of her 18th birthday.  If a finding is made that R. R. was permanently incapable of self-support as of her 18th birthday, then further evidence must be obtained relating to her condition subsequent to her 18th birthday. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to either submit or to authorize VA to obtain records from James L. Gordon Memorial Hospital pertaining to R. R.'s treatment for end stage renal disease.  All efforts to obtain these records must be documented in the file.  The AOJ should make attempts to obtain these records once authorization is obtained, unless any attempt reveals that further attempts would be futile.  If no records are obtained, the AOJ should notify the appellant that the records that could not be obtained, notify the appellant of the steps taken to obtain the records, and notify the appellant she may submit any such records in her possession.

2.  Ask the appellant to provide information concerning R. R.'s educational and employment status since December 2008.  The names and addresses of any educational facilities that she has attended or is attending, transcripts, schedules, and/or other documentation of her status as a student should be requested.  In addition, the names and addresses of her employers, dates of employment, pay stubs, and/or other documentation of her pay and annual wages, and average weekly hours worked should also be requested.

All efforts to obtain these records must be documented.  The AOJ should make attempts to obtain these records once authorization is obtained, unless any attempt reveals that further attempts would be futile.  If no records are obtained, the AOJ should notify the appellant that the records that could not be obtained, notify the appellant of the steps taken to obtain the records, and notify the appellant she may submit any such records in her possession.

3.  After the records development is completed, arrange for a VA examiner to review the claims folder and assess whether R. R. was permanently incapable of self-support before she reached her 18th birthday.  The claims file must be made available to the examiner.  If the examiner deems it necessary, conduct a new examination and any necessary testing should be conducted.  All pertinent history, symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  

The examiner is requested to address whether it is at least as likely as not (probability of 50 percent) that R. R. was permanently incapable of self- support due to physical incapacity as of her 18 birthday in October 2010.

The expert is asked to consider: 

(a) The fact that a claimant is earning his own support is prima facie evidence that she is not incapable of self-support. 

(b) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established. 

(c) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(d) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.
 
4.  After the development requested has been completed, adjudicate the claim of whether R. R. is the helpless child of the deceased Veteran.  If the benefit sought remains denied, furnished the appellant a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




